Title: To John Adams from Isaiah L. Green, 20 December 1808
From: Green, Isaiah L.
To: Adams, John



Sir
Washington Decr 20th 1808.

            I was highly gratified by the receipt of the letter of the 9th instant which you did me the honor to write me. Your Approbation of the Reply to the Legislature of Massachusetts, and of the measures of the General Government was extremely flattering. The crisis is highly important, but I trust and hope that the Almighty Guardian of America will still protect her against the open attacks and insidious plans, of all her enemies—
            
            I take the liberty to inclose you the annual report of the Secretary of the Treasury, and am with great respect your very Humble Servant.

Isaiah L Green